Citation Nr: 0805886	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic cranial depression over 
right parietal skull with periodic cephalgia, secondary to 
parietal bone depression.

2. Entitlement to a rating in excess of 20 percent for 
service-connected fractured left clavicle.

3. Entitlement to a compensable rating for service-connected 
history of duodenal ulcer with previous gastrointestinal 
bleed from medication use.

4. Entitlement to a compensable rating for service-connected 
faint abrasion scars to the nose and left orbital rim, 
minimally disfiguring.

5. Entitlement to a total disability rating due to individual 
unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
 Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
The Board observes that, prior to the January 2005 rating 
decision, an August 2004 VCAA letter addressed the veteran's 
increased rating claims for his service-connected skull, left 
clavicle, and gastrointestinal disabilities and his claim for 
TDIU.  However, the letter did not provide notice with regard 
to the veteran's increased rating claim relative to his 
scars, and no additional VCAA notices were sent to the 
veteran.

Additionally, a recent decision of the Court of Appeals for 
Veterans' Claims (Court) established specific requirements 
for VCAA notices sent with regard to increased rating claims.  
Specifically, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Moreover, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The Board notes that the VCAA notice sent in 
August 2004 does not fulfill all of these requirements.  

Finally, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been advised of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities now on appeal.  As a result, a remand is 
required to allow proper VCAA notice to be sent to the 
veteran with regard to his increased rating claim for his 
scar, and with regard to all his claims, as required by 
Vazquez-Flores and Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
letter with regard to his claim for an 
increased rating for his scar.  Such 
letter should also address the 
requirements of Vazquez-Flores and 
Dingess/Hartman with regard to all of 
his increased rating claims on appeal.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claims should be 
readjudicated, to include all evidence 
received since the December 2005 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



